
	
		II
		111th CONGRESS
		1st Session
		H. R. 2174
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 8, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 18 Main Street in Howland, Maine, as the
		  Clyde Hichborn Post Office.
	
	
		1.Clyde Hichborn Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 18 Main Street in Howland, Maine, shall be known and
			 designated as the Clyde Hichborn Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Clyde
			 Hichborn Post Office.
			
	
		
			Passed the House of
			 Representatives October 7, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
